1
2
                                                JS6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    C.G.,                                           Case No. 5:18-cv-00986-SHK
12                                 Plaintiff,
13                       v.                           JUDGMENT
14    NANCY A. BERRYHILL, Acting
15    Commissioner of Social Security,

16                                 Defendant.

17
18         It is the judgment of this Court that the Commissioner of Social Security’s
19   decision is REVERSED and this case is REMANDED to the Social Security
20   Administration for further proceedings consistent with this Court’s Order.
21
22
23
     DATED: June 11, 2019           ________________________________
24                                  HONORABLE SHASHI H. KEWALRAMANI
25                                  United States Magistrate Judge
26
27
28
